Wheeler, J.
Whatever differences of opinion adjudged eases may exhibit, as to the cases where the purchaser of land will be entitled to have the contract rescinded, or to be relieved against securities given for the purchase money, where there is no charge of fraud, it is clearly settled beyond controversy, that Chancery will decree a return of the purchase money, for insufficiency of title, even after the purchase has been carried completely into execution, by delivery of the deed and payment of the money, and whether the deed was with or without covenants, provided there had been a fraudulent representation as to the title. (Edwards v. McLeary, Cooper’s Eq. R. 308 ; Fenton v. Browne, 14 Ves. 144; Denston v. Morris, 2 Edwards’ Ch. R. 37 ; 2 Kent, Com. 471.) The petition avers such fraudulent representation ; and the only question is, whether it was of a matter respecting which the party can claim to be relieved, on the ground of the deception and fraud,—whether he was not bound to know the law, which disabled the defendant from making title, and whether, to grant him relief would not be to relieve against ignorance or mistake of law. The maxim ignorantia legis neminem excusat, is respected equally in Courts of equity and law. The legal presumption is, that every man who is not non compos mentis, knows the law, where he knows the facts; and this presumption, though arbitrary and false in fact, is founded upon reasons of sound policy ; for although a thorough knowledge of the law presupposes a life devoted to the laborious study of its principles, and in the application of the knowledge thus acquired, to the complicated affairs of men, there will questions arise upon which the best informed will differ in opinion, and no such thing as absolute certainty can be attained, yet without some arbitrary rule, imposing upon all the duty of well considering and understanding the consequences of their acts and contracts, there would be no limit to the excuse of ignorance, no safety to society, and no security in any obligation. ) The law presumes therefore that every man who makes *309a contract, acts advisedly and with a knowledge of its legal effect and consequences. The question whether, in any case, mere ignorance or mistake of law will entitle a party to relief, has been much discussed by Judges and Commentators, and is still a disputed question. (1 Story’s Eq. Ch. 5, Sec. 111 to 138.) Judge Story says that “ agreements made and acts done “ under a mistake of law, are (if not otherwise objectionable) ‘ 'generally held valid and obligatory. The doctrine is laid “ down in this guarded and qualified manner, because it is not “ to be disguised;that there are authorities which are supposed “ to contradict it, or at least to form exceptions to it.” (Id. See. 116.) Chancellor Kent was equally guarded in his statement of the rule, in Storrs v. Baker, (6 Johns. Ch. R. 169, 170.) The Supreme Court of the United States, in Hunt v. Rousmanier, (8 Wheaton, 214,) while they expressed a decided affirmation of the general rule, qualified it by the admission that it was not universal, and that there may be cases in which mere ignorance of law alone would entitle a party to relief in a civil matter, on the ground of the presumption of imbecility, or fraud, which might arise. In noticing this case, Chief Justice Robertson, in delivering the opinion of the Court of Appeals of Kentucky in Underwood v. Brockman, (4 Dana, 309,) where he examines the subject in an elaborate opinion, says the Court might have added also, the additional and more conclusive and plain ground of a want of consideration. In South Carolina and Kentucky the universal application of the general rule is not admitted. (2 McCord Ch. 455; 2 Bail. 623 ; 1 Hill, Ch. 242 ; 4 Dana, 309.) The review of the decisions by Judge Story, shows that there are very many apparent, and he dares not deny that there are some, though he thinks but few, real exceptions to the general rule ; and he says they generally stand upon some very urgent pressure of circumstances. (Story’s Eq. Sec. 137.)
The general rule, it has been truly said, is justified by considerations of public policy; and yet so harsh a rule, founded. *310apon a presumption so arbitrary, ought to be modified in its application, by every exception which can be admitted without defeating its policy. “ If there be, at the time a contract “ is entered into, a mistake of the law applicable thereto, which “ entirely modifies it, to enforce such an agreement is to ere- “ ate a new contract, which was never assented to understand- “ ingly, and to impose duties and liabilities, which the party “ never contemplated assuming. So, also, if there be a promise, “ or an actual performance of a contract, upon the supposition “ of liability, that liability becomes the very basis of the con- “ tract, and its non-existence being an utter failure of consider- .“ ation, an executory or executed contract founded thereupon, “ would, by one of the first principles relating to contracts, be “ wholly void.” (Story on Con. 407, note.)
Admitting the rule that ignorance of the law, with a knowledge of the facts, cannot generally be set up as a defence, (6 Johns. Ch. R. 169,170,) there are other elements in the present case, .which bring it within the exceptions, or take it out of the operation of the rule, and entitle the party to relief. It is not a case of mere ignorance of law, unmixed with fraud and ignorance of fact. There was both fraud and ignorance of fact, as well as law. And it has been the constant practice of Courts of Chancery to grant relief, where the case did not depend upon a mere mistake of law, stripped of all other circumstances, but upon an admixture of other ingredients, going to establish misrepresentation, imposition, undue confidence, undue influence, or advantage taken of another’s situation. (Story’s Eq., 120, et seq. and notes.) There was, in this case, misrepresentation and fraud, if corruptly deceiving one, as to matter of law, amounts to fraud, in a legal sense ; and we do not doubt that it may, where, as in this case, advantage is taken of the ignorance of the party. An immigrant arrives in the country, and his first object is to procure a home. He, of course, is ignorant respecting the land titles of the country; a,nd he meets with an old citizen who professes familiarity *311with them, and who proposes to sell him land to which he assures him he had a perfectly good title. The immigrant, relies on his superior information, and trusts to his representation ; and has he not a right to do so ? When- one who has had superior means of information, professes a superior knowledge, even of the law, and thereby obtains • an unconscientious advantage of another, who is confessedly ignorant, and who has not been in a situation to be informed, is not the injured party as much entitled, to relief, on the ground of fraud, as if the misrepresentation were of a matter of fact ? We think he is. The plaintiff is not supposed to have had a knowledge of the laws of this State until he came within their influence. Ignorance of the law signifies ignorance of the laws of one’s own country; ignorance of the law of a foreign government, is ignorance of fact. (Haven v. Foster, 9 Pick. R. 112, 130.) To deny him relief against a ruinous cuntract, induced by the misrepresentation of one who professes , a knowledge of the subject, and who has been in a situation to be informed, while he has not, and when, if he had been informed, he would not have made the contract, would not only be extremely unreasonable and unjust to the injured party, but it would be giving a premium to the other party for taking advantage of his ignorance. It would be plainly repugnant to good morals and fair dealing. There can be no good reason why the law, in this case more than any other, should suffer one who has ho right or title, to retain that which is the property of another.
But the truth or falsehood of the representation did not depend upon a mere question of law ; nor would a knowledge • of the law alone have enabled the plaintiff to detect its falsehood. He might have known that the land included within the boundaries of the colony was reserved by law from location and pre-emption, and still have been ignorant of the fact that this land was within the bounds of the reserved territory. Whether the defendant had or could make a good title to the land was a question of fact as well as law, no less in this, than *312in other cases where there had been a prior appropriation of the land. The misrepresentation, therefore, was of matter of fact, as well as law. The consequence is, that the defendant has obtained the property of the plaintiff without consideration, and by means which does not divest the latter of his title, and ought not, on principle, to deprive him of his remedy. We conclude that the plaintiff has stated a case which entitled him to his action to recover back his property or its value ; and that the Court erred in dismissing the petition. The judgment is therefore reversed and the cause remanded.
Reversed and remanded.